Citation Nr: 0932983	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-30 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause 
of death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had periods of active duty from March 1943 to 
March 1968.  During that time the Veteran served a total of 
20 years and 2 days on active duty.  

The Veteran died in October 1992, the appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


REMAND

The Board is of the opinion that additional development is 
required before the appellant's claims for entitlement to 
service connection for the Veteran's cause of death and 
chapter 35 benefits are decided.

The RO denied the appellant's claim for service connection 
for cause of death on the basis that the Veteran's cause of 
death was not a result of his active service.

The record reflects that the Veteran participated in an 
atmospheric nuclear testing operation called Operation 
GREENHOUSE in April and May of 1951.  A review of the 
Veteran's service treatment records (STRs) shows that a 
radiation exposure dosage was calculated for him as a result 
of his participation in Operation GREENHOUSE.  According to 
the records the Veteran received 228 milliroentgens of 
radiation exposure in April 1951 and 205 milliroentgens of 
radiation exposure in May 1951.  The RO conceded this 
exposure in its July 2006 rating decision.  However, the RO 
stated that the Veteran's cause of death was not the result 
of the radiation exposure.

In an August 2007 statement received by VA from the 
appellant, the appellant stated that the Veteran was not only 
involved in atmospheric nuclear testing in 1951, but was also 
involved in the occupation of Japan.  There is no 
documentation of record as to whether the RO ever verified 
this information, to include whether the Veteran was exposed 
to radiation as a result of being part of the occupation 
forces following the dropping of atomic bombs on Japan in 
August 1945.

A review of the Veteran's service personnel records (SPRs) 
shows that from December 1945 to February 1946 the Veteran 
was attached to the United States Army 7th Cavalry.  The 
Board has conducted research and has associated verifying 
information with the claims folder, to include unit 
information from World War II Order of Battle.   

The information from World War II Order of Battle shows that 
the 7th Cavalry was one of the first units to begin 
occupation duty in Japan.  They arrived in Japan in September 
1945 and remained there until at least 1948, well after the 
Veteran had returned to the United States.  

The Board finds that the evidence currently of record is 
sufficient to support a finding that the Veteran was exposed 
to radiation while on occupation duty in Japan with the US 
Army 7th Cavalry from December 1945 to February 1946.  No 
radiation exposure dosage estimate has been requested or 
provided for this period of exposure.   

In March 2006 the appellant filed a claim for entitlement to 
service connection for the Veteran's cause of death.  She 
claimed that he died of a tumor in his brain that had grown 
as a result of his radiation exposure in service.    

The records show that the Veteran died on October [redacted], 1992.  
On the death certificate the immediate cause of death is 
listed as a brainstem infarct.  Additionally, resection of 
"giant pituitary adenoma" is listed as other significant 
conditions contributing to death.  

The appellant submitted medical research to VA from the Merck 
Manuals Online Medical Library.  This information indicates 
that the pituitary gland is a pea-sized gland at the base of 
the brain.  Additionally, this medical research included a 
list of tumors that originate in or near the brain, listed 
there is pituitary adenoma.

While a pituitary adenoma is a brain tumor, it is not a 
condition which is subject to presumptive service connection 
based on exposure to radiation.  38 C.F.R. § 3.309 (d).  
However, tumors of the brain and central nervous system are 
considered to be radiogenic conditions that are subject to 
the provisions of 38 C.F.R. § 3.311 (2008).  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. §§ 3.307 or 
3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  38 C.F.R. § 3.311 (a).

In all claims based on participation in atmospheric nuclear 
weapons testing and/or based on participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946, dose data will be requested from the Department of 
Defense.  When it is determined that a Veteran was exposed to 
ionizing radiation, that the Veteran subsequently developed a 
radiogenic disease, and such disease became manifest within a 
specified period, then the claim is forwarded to the Under 
Secretary for Benefits for a determination as to whether it 
is at least as likely as not that the Veteran's disease was a 
result of exposure to ionizing radiation.  38 C.F.R. § 3.311.  

The Board finds that the Veteran died of a brainstem infarct 
that resulted from attempted resection of what was in fact a 
brain tumor; and, that the Veteran developed this brain tumor 
many years after any exposure to ionizing radiation in 
service.  Therefore, at this time the RO or the Appeals 
Management Center (AMC) should obtain a dosage estimate for 
the Veteran's exposure to ionizing radiation while on 
occupation duty in Japan with the 7th Cavalry.  Once 
obtained, the Veteran's file, to include both the dosage 
estimates from participation in the occupation of Japan and 
his participation in Operation GREENHOUSE, should be sent to 
the Under Secretary for Benefits for review under 38 C.F.R. 
§ 3.311 (c).

Finally, the Board notes that the appellant also contends 
that the RO erred by failing to grant entitlement to chapter 
35 benefits.  As the outcome of the issue of entitlement to 
educational assistance benefits under Chapter 35 is dependent 
upon the resolution of the cause of death issue, that issue 
is deferred pending the outcome of the cause of death claim.

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
radiation exposure dosage estimate for 
the Veteran's participation in the 
occupation of Japan from December 1945 
to February 1946 from the Department of 
Defense.  

2.	Then, the claims file, to specifically 
include all radiation dosage estimates, 
should be sent to the Under Secretary 
for Benefits for action in accordance 
with 38 C.F.R. § 3.311.  

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the appellant's claims in 
light of all pertinent evidence and 
legal authority.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, a 
Supplemental Statement of the Case 
should be furnished to the appellant 
and her representative and they should 
be afforded the requisite opportunity 
to respond.  Thereafter, if indicated, 
the case should be returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant need take no action until she is otherwise 
notified, but she may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

